11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Stallion Oilfield Services Ltd.               * From the 385th District Court
and Michael Brown,                              of Midland County,
                                                Trial Court No. CV55423.

Vs. No. 11-19-00217-CV                        * December 19, 2019

Gravity Oilfield Services, LLC,               * Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse that portion of the trial court’s order in which it awards attorney’s fees to
Gravity Oilfield Services, LLC, and we render judgment that Gravity Oilfield
Services, LLC take nothing on its request for attorney’s fees under the Texas
Citizens Participation Act. We affirm the trial court’s order in all other respects.
The costs incurred by reason of this appeal are taxed 80% against Stallion Oilfield
Service Ltd. and Michael Brown and 20% against Gravity Oilfield Services, LLC.